Title: To George Washington from Landon Carter, 31 October–2 November 1776
From: Carter, Landon
To: Washington, George



Dear General
Octobr 31[-2 November] 1776 Sabine Hall.

By Lieutenant Beale of our 5th Regiment I am endeavouring to lead my trembling pen, to the duty of sincerety in friendship, and with a line of respect to ask you my Dr George the momentous question at these times, How do you do? This bearer, if report has not Stationd the Corps he belongs to at Philadelphia, will deliver this letter to you. You will find in him more resolution and modest prudence, than generally falls to the Share of Youth; at least those of Virginia within my acquaintance. His seasoning (which I may call every kind of hardship in service) had like to have demolished him, without a bullet: But heaven seems to have reservd him for a further assistance to the great cause of Liberty.
I never mention that word, but I think how unhappy I must have been, in alarming so many dear as well as brave friends, with the danger it was in When I first in America attackt that Parliamentary vote, “to tax the Colonies with certain Stamp duties.” I say unhappy, to think of the enumerable dangers, that have been and still must be encountered, to support that freedom wch man derives from God alone. But when the justice of the cause vibrates from my soul on every part of my body I am greatly transported, to see the arm of heaven displaying the banners of Protection, Whilst every breast is inspired to

write in action an Epitaph on its Possessor (should he fall in the Struggle) more Glorious than Mortality alone can express; and every Christian hero, can say with the never to be forgotten Cato, One moment of such a life in the bosom of freedom, is worth an Age of inactivity deserving of Bondage.
When my own care is constantly engaged to ward off the dangers, and uneasy Concomitants of almost extreme years, I often compose my momentary Pains, with the comforts wch may be deduc’d to Posterity, from the Manœuvres of my dear Washington, whose happy success must treasure up the blessings, possibly of Millions yet Unborn; for without affecting to be enthusiastically religious I never read of a divine instrument of human happiness, but I carry the gratitude of ages, back to record the rembrance of such a friend to mankind. But let me not tire you with my own heartfelt expectations. Can you find time, to be detaind but one moment from the God of battle, to tell an old sincere tho plain Man, how you and the brave retinue all around you do? I fear not! However I can supply an answer to my question, founded in my Ideas of Justice; from an assurance that the same merciful being wch directs the Sword of War, must conduct the scale of natural Right. I read of the Par Nobile fratrum the Viscount and his brother; and see their Proficiency in the arts of Ministerialism. But I hope, that even the two months extraordinary, wch the former took to become expert from his own accot, has not added the least particle of knowledge to the latter whom you drove from Boston. And that the day is yet to come perhaps not afar off in wch they will be entrapped in their own Wiliness. Our news from N.Y. is generally such a compound of inconsistency, & every now & then so poisoned with a little toryism in its way to us, that for my part tho it is sometimes very encouraging, I never admit of the least tittle of it, but as domestick Volatiles; for wch I am sorry to say, that there seems sometimes to be too much Occasion. If I don’t err in Conjecture, I cant help thinking that the head of our common Wealth, has as great a Palace of fear and Apprehension, as can possess the heart of any being; and if we compare rumours with actual movemts, I beleive it will prove itself to any sensible man. As soon as the Congress, sent for our 1. 3. 4. 5. & 6 regiments to assist you, in contest agst the enimy where they really [w]ere; and not suffer them to be inactive, at a vast expence where the enimy was ridiculously enough only expected to be; founded on some defeat they must receive in their first movemts, I say there got a report among the soldiery, that Dignity had declared it would not reside in Williamsburgh, without 2000 men under a[r]ms, to guard him. This had like to have occasiond a Mutiny. A desertion of many from the several companies did follow; boistrous fellows resisting and swearing they would not

leave their Country. But being in Continental pay, most of them were persuaded to embark up the bay at last. What a finess of Popularity was this? Popularity the only real enimy to freedom; and I shall be happily mistaken, if it will not at last be the “recovering Sword” which the Viscount pledg’d himself at parting, to make use of. For thus I reason, whilst deception conducts the Constituting powers (the freeholders) The hypocrites who make use of it, will soon be bribed into Contention, and then by a tide of corruption, Poor Liberty will be forgot and ⟨illegible⟩ into Slavery, resuming its most humiliating form. But to go on (for I have it from a brother to one who is in the army) As soon as these regimts were gone, This great man; found an interest with the Council of state, Perhaps as timorous as himself, to issue orders for the Militia of 26 Counties and 5 companies of a minute battalion, to march to Wmsburgh to protect him only agst his own fears. And to make this the more Popular it was endeavourd that the House of delegates, should give it a countenance; but as good luck would have it, it was with difficulty refusd because a good Purge says Dr Lee would do full as well. I say good luck, and Faith my friend George, that is now our only chance. Immediately then, tho’ we do not know whence our taxes are to arise, payable some of them next June, A bill is brought in, to remove the seat of Governmt; some say up to Hanover, to be cal[l]ed Henry Town; but I beleive it will split as usual, on the rock Ubi, for numbers as it is now actually in motion, are for the back Country. I propose this shall be a sketch of my own observations, to entertain You; Therefore I go on to shew, how busy contention is to effect an edge for this recovering sword of the Viscounts. In Legislation we affect one while, according to our 5 article of Declaratory rights, to keep the Legislative, the executive, and the Judiciary powers separate, and distinct, But if we read the Journals, we see one day, tho’ Petitions set forth, that the very matters complaind of, are actually before the executive and Judiciary powers, Yet Popularity shews itself so Ascendently in the House (by the very means of which, most of the delegates got there) that now all three Powers, are crowding to form one tribunal; because Judges can only determine according to laws & usages in being; wch do not Aid Such Petitioners, but rather destroy their Complaints; and therefore, they are brought to Legislation for determination, according to some democratic assumd retrospection (that is) a mode of punishing is to be resolved on, by that arch fiend in all Popularity Pro hac Vice, only. But when a matter, in wch no constituent can be engaged is brought on, tho immediately during the heat of such Petitions as before, then You hear of the “impropriety in interfering in matters under distinct regulations already made, without first repealing those regulations.” By this, tis plain, it is not because

they dont know better, but because they will not do better. And if you cant see the very face of Contention in such iniquitous occasional & Popular modes of pleasing, it must be, because you are at present only engaged as a soldier (but not as a citizen) in a Military constitution. I have not done yet with entertaining my friend, to whom I would not hesitate an untruth. Nothing so noble as the Jealousy of Power, with which we set out in this Common Wealth form of Governmt! But now some of our Popular adherents want to be pd for their services in Inspectors Places, and our back bawlers out, want public Warehouses & securities for their Comodities; Notwithstanding good rolling houses would do as they usd before the Inspection law took place, & the Inspection money, would reasonably be an insurance to the Proprietors of the houses for the forthcomings of the comodity, without the least expence to the Country; Yet that Cursed law must be revivd, to give two men alone a power to say whether a man shall have any things for his whole years labour or not. Judges by at least 10,000 instances, since this law first took place, who have provd them Selves capable of resentmt, and every villanous Corruption Notwithstanding their oaths, and according to the very nature of an Oath, they must be Judges from whom there can be no appeal; because no man can say, that he who swears to do according to his Judgemt, did not think the comodity bad. Yet if you lose a dog, ox, or cow; and another has got possession of them, you must have 12 Jurymen sworn, and all of them must be of one Opinion. As to a merchantable Comodity, cannot some sworn receiver as it usd to be, determine that between Purchaser & Seller? and let every man do as he pleases in the managemt of what he makes. But least contention should not arise out of Principles so inconsistant with the very Ideas of Property, These Warehouses are all to be at the heads of the rivers; so that he that makes tobacco in the lower parts, must inspect it up there. I knew the gallows imploy’d from the hardships and inconveniences of the first Inspecting law, & I saw many thousds in full march to burn all the Warehouses; and mark the end of this! Popularity has here, been brot to a non-plus what to do; but I am persuaded it will not be long so; The lowland men can fight agst laws, that oblige them to be starved, as well as Upland men can fight for them, because they are made to please them. I foretold this effect from the constant dividing back Counties long ago. He must be no artist in divisions, in the several states that cant see how easy one Legislative power alone, must destroy even a whole land of freedom. It is not the first time the evil one has sown tares among good grain. Once more to shew you that contention must soon generate; notwithstanding we can talk of Private views and what not in other men &a; Can tell those we descended from, that we have as much right to do

as we please with our Property as they have; & that we certainly have, and therefore say right to them, Yet I say we will not let those who are descending from us, say so in behalf of their fathers: that is their fathers have entailled estates on them, but tho we got them in the same conditional manner—from our fathers, we will not let them do as they please with their Property. So that the very basis of the american contest is quite forgotten, when we are to be aggressors as Dr Price and Lord Cambden says; but when they, that is the british Parliament are the aggressors why then truely we cry aloud agst the injustice of the conduct. It is so striking! that tho I should be benifited much by such a law; and could not be in the least privately affected by it to my injury, Yet from a Soul that detests even the thoughts of so much injustice to others: I cannot help looking up to heaven and crying out O God of Justice! father Omnipotent! let not this give the least wound to the Continental cause of freedom; Par adventure there should be but ten found in the land, to reprobate and detest an injustice so crying in its very nature as this bill, already in but 7 days passd one house; and is in a Senate full of men loaded with Private views. It is calld docking all entaills; But is it not entailling one, they cannot dock? The curses of Posterity on them, who must in that very contest for liberty entaille a load of debts upon those who are to come, after they have robbd them of their very estates to pay that debt from; by overturning the very Principles of Justice on wch they built their very Claim to freedom. This is what I call sowing the seeds of contention, wch must spring up sooner or later, and all from the poisoned soil of Popularity. It is very comical that the very men who left the congress, who came with a very blackning report of midnight caballings among the Members in Congress, to project schemes to Pursue, should as they travel, disgorge such a s[c]andalous conduct in others for private views; and yet them Selves to be the introducers of such bare faced, interested, and iniquitous violations of Justice. Was any man in your camp to say, who is the greatest drunkard, and most Pernicious to Society, he who only drinks in the night, and is perhaps ashamd of it in the morning; or he who gets drunk (sub dio) at midday as old Bacchus usd to say? I daresay the midnight drunkard, would be the most to be respected. I make this observation from my knowledge in Parliamentary forms. It is not Usual for those who are agst a bill, to be the bearers of it; and this bill (as cursed in its nature, as the removal of a neighbours landmark, his Will and Pleasure in giving his own Property) was borne about by the famous T. J——n fronti Nulla fides indeed! If Lord Howe Knew this, What would he not attempt to do, with such men? But I hope according to Hudibrass—

Toledo, tho’ true and trusty,
For want of use is now grown rusty.
My friend excuse my impertinence. I am old. Can you read me? It is all I ask. and if my Colic is to continue my chum, I shall live but mentally to see the pains in Governmt, wch others I fear must feel. But where ever I go, the man “who would not forget the Citizen in the Soldier,” shall have my eulogium. My Son &a most respectfully wish your health, Success, and Prosperity. I can say no more, but your most esteeming friend, & acquaintance

Landon Carter

 
November 2. Lieutt Beale being in his illness obligd to leave his baggage where he was quarterd, finds them so pillaged now as to make his stay necessary for some days to get refitted, wch I assure you is a hard matter to do now in this Common W— This then comes thro’ some Conveyance of Colo. F. Lee.
Since writing the inclosed One Mr Armistead returnd from an excursion to Philadelphia, has written to his father in law Colo. Peachey, That just before he left Philadela news Came, that General Lee had with a body of men marchd to meet the 5000 enimy, who seemd intending to cut off yr Communication with the back Country; had met with them, and drove them twice within their own lines & with great loss. It is pleasing and with No great inconsistency—That in his way from Philadelphia he Armistead, met or overtook an express informing every body, that Genl Mercer having a certain intelligence of the evacuation of Staten Island to about 1500 men, had passd a body of men to attack them, and had been engaged about 4 hours when the express left him; and had every Certainty of taking or destroying them all. For want of some Plat to give me an Idea of Situations, I cannot say as to the Probability of this report. I wish you had such a thing to spare; or any Gentleman in Your Camp, It would give my Geographical genius great Pleasure; and no return shall be wanting. My Complimts to Genl Lee in Particular, with a God speed you all. Some rascally Tory has reported that Lee had recommended to All America to make Peace with Lord Howe on any terms. I saw no body that could beleive it. But every body engagd to do his Character great Justice—Morgan the rifle Capt. taken Prisoner at Quebeck, it seems was met returnd on his paroll of not taking up arms agst K. George; and ⟨illegible⟩ going to know of our house of delegates, if a Prisoner returnd in his room could not Absolve his engagemt? If it could not, he was resolv’d to go our agst the Indians. I here doubt; because he must have known the Congress could only solve that difficulty. I mention these things to you, only as the news of the day. My Grandson is active and Punctual in the Militia, ready to step forth on any occasion. I could

not maintain him as he ought to be as a supernumerary under Genl Lee; therefore with great thankfulness that kind offer in the Genl was declin’d.
